Filed 12/28/15 P. v. Good CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B257767
                                                                          (Super. Ct. No. 2013006181)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JOAN GAYLE GOOD,

     Defendant and Appellant.




                   Joan Gayle Good was charged with grand theft. (Pen. Code, § 487, subd.
(a).) She pled guilty after waiving a preliminary hearing and her trial rights. The trial
court sentenced her to three years of probation subject to various terms and conditions,
including a 120-day jail term, which it stayed. Good was awarded nine days of
presentence custody credit. The trial court granted her request for a certificate of
                                                                                                          1
probable cause based on alleged ineffective assistance of counsel in the plea. (Id.,
§ 1237.5; Cal. Rules of Court, rule 8.304(b).)



         1
         Before the trial court held a restitution hearing, Good requested a second
certificate of probable cause, which the trial court granted, to challenge her sentence, her
conditions of probation, and the anticipated restitution order. We consider these issues in
a separately filed opinion.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On December 9,
2014, we notified Good that she had 30 days in which to advise us of any claims she
wished us to consider. No response has been received.
                We have reviewed the entire record and are satisfied that Good's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.




                                            PERREN, J.


We concur:



                GILBERT, P. J.



                YEGAN, J.




                                              2
                                Kent Kellegrew, Judge

                          Superior Court County of Ventura
                         ______________________________


             California Appellate Project, Jonathan B. Steiner and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.